

115 HR 7180 IH: Stopping Russian Nuclear Aggression Act
U.S. House of Representatives
2018-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7180IN THE HOUSE OF REPRESENTATIVESNovember 28, 2018Ms. Cheney introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo limit the availability of funds to extend the implementation of the New START Treaty, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Stopping Russian Nuclear Aggression Act. 2.Limitation on availability of funds to extend the implementation of the New START Treaty (a)FindingsCongress finds the following:
 (1)The New START Treaty provides that, [w]hen a Party believes that a new kind of strategic offensive arm is emerging, that Party shall have the right to raise the question of such a strategic offensive arm for consideration in the Bilateral Consultative Commission.
 (2)Russian Federation President Vladimir Putin stated in a March 1, 2018, public speech that— (A)I will speak about the newest systems of Russian strategic weapons that we are creating … we have embarked on the development of the next generation of missiles.;
 (B)We started to develop new types of strategic arms that do not use ballistic trajectories at all when moving toward a target.;
 (C)One of them is a small-scale heavy-duty nuclear energy unit that can be installed in a missile like our latest X–101 air-launched missile … . In late 2017, Russia successfully launched its latest nuclear-powered missile at the central training ground. During its flight, the nuclear-powered engine reached its design capacity and provided the necessary propulsion.;
 (D)[i]n December 2017, an innovative nuclear power unit for this unmanned underwater vehicle completed a test cycle that lasted many years … [t]he tests that were conducted enabled us to begin developing a new type of strategic weapon that would carry massive nuclear ordnance;
 (E)[b]y the way, we have yet to choose names for these two new strategic weapons, the global range cruise missile and the unmanned underwater vehicle. We are waiting for suggestions from the Defense Ministry;
 (F)A real technological breakthrough is the development of a strategic missile system with fundamentally new combat equipment—a gliding wing unit, which has also been successfully tested … [w]e called it the Avangard; and
 (G)I want to specifically emphasize that the newly developed strategic arms—in fact, new types of strategic weapons—are not the result of something left over from the Soviet Union. Of course, we relied on some ideas from our ingenious predecessors. But everything I have described today is the result of the last several years, the product of dozens of research organizations, design bureaus and institute..
 (3)During the House Armed Services Committee hearing on April 12, 2018, Secretary of Defense James Mattis was asked whether Russia should honor the terms of the treaty and limit its new strategic offensive arms under the New START Treaty as it requires and he stated, Sir, I believe they should..
 (4)At a Senate Foreign Relations Committee Hearing on September 18, 2018, Under Secretary of State for Arms Control and International Security Andrea Thompson stated that, The value of any arms control agreement is derived from our treaty partners maintaining compliance with their obligations and avoiding actions that result in mistrust and the potential for miscalculation. Russia continues to violate a series of arms control obligations that undermine the trust the United States can place in treaties..
 (5)At a Senate Foreign Relations Committee Hearing on September 18, 2018, Deputy Undersecretary of Defense for Policy David Trachtenberg stated that—
 (A)The bottom line is that arms control with Russia is troubled because the Russian Federation apparently believes it need only abide by the agreements that suit it. As a result, the credibility of all international agreements with Russia is at risk; and
 (B)Any decision on extending the treaty will, and should be, based on a realistic assessment of whether the New START treaty remains in our national security interests in light of overall Russian arms control behavior.
 (b)LimitationNotwithstanding any other provision of law, no funds authorized to be appropriated or otherwise made available for fiscal year 2019 and subsequent fiscal years may be obligated or expended to extend the implementation of the New START Treaty beyond the current expiration date in 2021 unless the President certifies to the appropriate congressional committees that—
 (1)extending the New START Treaty is in the national security interest of the United States; and (2)the Russian Federation has—
 (A)agreed to include all covered Russian systems under the limits set by the New START Treaty; and (B)per paragraph (a)(12) of the Resolution of Ratification for the New START Treaty adopted in the Senate on December 22, 2010 (Treaty Document 111–5), entered into an agreement with the United States to address the disparity between the nonstrategic (tactical) nuclear weapons stockpiles of the Russian Federation and of the United States by securing and reducing in a verifiable manner Russian tactical nuclear weapons.
 (c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives; and
 (B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 (2)New START TreatyThe term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed at Prague, April 8, 2010, and entered into force February 5, 2011.
 (3)Covered Russian systemsThe term covered Russian systems means the following: (A)The heavy intercontinental missile system known as Sarmat, or otherwise identified.
 (B)An air-launched nuclear-powered cruise missile known as X–101, or otherwise identified. (C)An unmanned underwater vehicle known as Status 6, or otherwise identified.
 (D)The long-distance guided flight hypersonic weapons system known by Avanguard, or otherwise identified. 